NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
KATHLEEN DUNCAN,
Plo:intiff-Appellant, '
V.
UNITED STATES,
Defendant-Appellee.
2011-5066 _
Appeal from the United States C0urt of Federal
Claims in case no. 10-CV-698, Judge Christine O.C.
Miller.
ON MOTION
ORDER
Kathleen Duncan moves for leave to proceed in forma
pauperis, which the court treats as her response to the
l\/lay 23, 2011 order
Upon consideration there0f,
IT ls ORDERE;o THAT:
(1) The l\/lay 23, 2011 dismissal order is vacated, the
mandate is recalled and the appeal is reinstated

DUNCAN V. US 2
(2) The motion for leave to proceed in forma pauperis
is granted
(3) The United States should calculate the due date
for its brief from the date of Eling of this order.
FoR THE COURT
 22 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
ccc Kath1een Duncan
Joshua A. Mandlebaum, Esq. F"_E'o
u.s. count or APPEA1.s FOR
s2 1 . THE FEnERAL c1RculT
.JUN 22'2U11
1ANHORBN.Y
C|.Ell(